J-S11037-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
              v.                            :
                                            :
RICARDO MENDEZ-ACEVEDO,                     :
                                            :
                      Appellant             :           No. 1654 EDA 2015

              Appeal from the Judgment of Sentence April 10, 2015
             in the Court of Common Pleas of Northampton County,
               Criminal Division, No(s): CP-48-CR-0003861-2014

BEFORE: FORD ELLIOTT, P.J.E., OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED APRIL 19, 2016

        Ricardo     Mendez-Acevedo    (“Mendez-Acevedo”)     appeals   from   the

judgment of sentence imposed following his negotiated guilty plea to

attempted homicide.1 We affirm.

        Mendez-Acevedo was charged with attempted homicide and two

counts of aggravated assault2 after shooting Michael Rivera in the face. On

February     5,    2015,   Mendez-Acevedo   entered   into   a   negotiated   plea

agreement.         Mendez-Acevedo pled guilty to attempted homicide, and in

exchange, the Commonwealth withdrew the aggravated assault charges.

Mendez-Acevedo and the Commonwealth also agreed to a recommended

sentence of 9 to 20 years in prison. The trial court deferred sentencing and

ordered a pre-sentence investigation report (“PSI”). On April 10, 2015, after



1
    18 Pa.C.S.A. § 901(a).
2
    18 Pa.C.S.A. § 2702(a)(1), (4).
J-S11037-16


reviewing the PSI, the trial court sentenced Mendez-Acevedo to the agreed-

upon prison term.

        On April 20, 2015, Mendez-Acevedo filed a Motion for Reconsideration

of Sentence, which the trial court denied.     Mendez-Acevedo subsequently

filed a timely Notice of Appeal.3

        On appeal, Mendez-Acevedo raises the following question for our

review: “Did the trial [court] abuse [its] discretion by imposing an excessive

sentence that failed to consider [Mendez-Acevedo’s] age, [] lack of prior

record, family background and [] rehabilitative needs?” Brief for Appellant

at 4.

        Mendez-Acevedo’s claim challenges the discretionary aspects of his

sentence. See Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010).    “It is well-settled that, with regard to the discretionary aspects of

sentencing, there is no automatic right to appeal.”       Commonwealth v.

Mastromino, 2 A.3d 581, 585 (Pa. Super. 2010).

        Here, Mendez-Acevedo entered into a negotiated plea agreement.

Therefore, he cannot challenge the discretionary aspects of his sentence on

appeal.    See Commonwealth v. Reid, 117 A.3d 777, 784 (Pa. Super.

3
  The trial court contends that the appeal is untimely, as the Notice of
Appeal was filed over 30 days after the imposition of sentence. Trial Court
Opinion, 7/1/15, at 5. However, Mendez-Acevedo filed a timely post-
sentence motion. See Pa.R.Crim.P. 720 720(A)(1). Mendez-Acevedo had
30 days from the denial of his Motion for Reconsideration of Sentence in
which to file his Notice of Appeal.       See Pa.R.Crim.P. 720(A)(2)(a);
Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super. 2015).
Thus, Mendez-Acevedo’s appeal is timely.


                                    -2-
J-S11037-16


2015) (holding that a challenge to the discretionary aspects of a negotiated

sentence is unreviewable); see also Commonwealth v. Dalberto, 648

A.2d 16, 21 (Pa. Super. 1994) (stating that “in a negotiated plea agreement,

where a sentence of specific duration has been made part of a plea bargain,

it would clearly make a sham of the negotiated plea process for courts to

allow defendants to later challenge their sentence….”).4

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/19/2016




4
  Furthermore, the trial court considered all relevant factors, and had the
benefit of a PSI. Where a sentencing court is informed by a PSI, “it is
presumed that the court is aware of all appropriate sentencing factors and
considerations, and that where the court has been so informed, its discretion
should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128,
1135 (Pa. Super. 2009).


                                 -3-